Title: To George Washington from Henry Laurens, 22 October 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 22nd October [1778]
          
          Since my last Letter of the 16th by Brown, I have had the honor of presenting to Congress Your Excellency’s favor of the 14th Instant. Within the present Cover Your Excellency will receive three Acts of Congress of the 21st Instant.
          1. for granting Monsr de Vrigny such testimonial of his zeal and services as he is entitled to.
          2. for obtaining a Return of re-inlistments in the Army in pursuance of an Act of the 31st August last.
          3. for obtaining from Sir Henry Clinton a nomination of a proper Person for the Office of Commissary to the British Prisoners in the place of David Franks Esquire confined for a misdemeanor.
          To these I add a Paper containing information received from Abraham Whiltbanks lately from New York. I think he said he left that City this day fortnight—his intilligence if true may not now be further important than to throw light upon other discoveries from that quarter which Your Excellency may have made. I have the honor to be &c.
        